Exhibit 10.8



EMPLOYMENT AGREEMENT



            THIS EMPLOYMENT AGREEMENT (“Agreement”) is dated March 30, 2005
(“Effective Date”), between Riverbend Telecom, Inc., a Nevada corporation
(“Company”), and Walter Reid Green, Jr. (“Employee”).



            WHEREAS, the Company has entered into a certain Contribution
Agreement dated July 14, 2004 (the “Contribution Agreement”), among the Company,
Riverbend Holdings, Inc., a Colorado corporation, and all of the members of
United Check Services, L.L.C., a Louisiana limited liability company (“United”).



            WHEREAS, in accordance with the Contribution Agreement, the Company
and the Employee desire to enter into this Agreement immediately before the
closing of the transactions contemplated by the Contribution Agreement (the
“Contribution Transaction”).

            NOW, THEREFORE, in consideration of the conditions and covenants
contained herein, the parties agree as follows:



            1.         Employment.  Subject to the closing of the Contribution
Transaction, the Company hereby employs the Employee, and the Employee hereby
accepts employment with the Company, under the terms and conditions set forth
below.



            2.         Position and Duties.  The Company shall employ Employee
as Chief Financial Officer.  The Employee shall report and be responsible to the
Board of Directors (“Board”) of the Company, and to the Chief Executive Officer
of the Company.   The Employee shall perform such duties, and have such powers,
authority, functions, duties and responsibilities for the Company, as are
commensurate and consistent with his employment in the position of treasurer and
chief financial officer of a corporation and as are directed by the Board or
Chief Executive Officer of the Company.  The Employee also shall have such
additional powers, authority, functions, duties and responsibilities as may be
assigned to him by the Board or the Chief Executive Officer.



            3.         Extent of Service.  Employee shall devote his entire
working time to the business and affairs of the Company, shall exert his best
efforts to promote the best interest of the Company, and will serve the Company
loyally and faithfully.  Activity as a passive investor in, or outside director
for, another business enterprise shall not be considered a violation of this
Section as long as such business enterprise is not competing or conducting
business with the Company and as long as such activities do not adversely affect
the performance of Employee’s duties for the Company.



            4.         Salary.  For so long as the Employee performs his
obligations under this Agreement, the Company will pay to the Employee for
services rendered by him to the Company an annual base salary (“Salary”) payable
in equal installments in accordance with the customary payroll practices of the
Company at an annual rate of $75,000. 



1

--------------------------------------------------------------------------------

            5.         Employee Benefits. Employee will be entitled to
participate in any health insurance, life insurance, accident insurance, sick
pay, vacation, 401(k) Plan, or other plan or benefits afforded by the Company to
its employees generally, or its executive employees specifically, under the same
terms and conditions as are offered to such employees.  Nothing in this
Agreement is intended or shall be construed to require the Company to institute
any such plan or benefits.



            6.         Stock Options.  The Employee will be entitled to, and
Company shall issue to Employee uponthe consummation of the contribution of all
membership interests in United Check Services, LLC to Company, an option to
purchase 312,000 shares of common stock in the Company, at an exercise price of
$0.03 per share, such options to be issued as non-qualified options, and not
intended to be issued pursuant to or in accordance with the terms of the
Company’s 2001 Stock Option Plan, or any similar plan.



            7.         Non-Disclosure of Proprietary Information.  “Proprietary
Information” shall mean any and all methods, inventions, improvements or
discoveries, whether or not patentable or copyrightable, and any other
information of a similar nature that has been disclosed to, or discovered or
originated by, the Employee or otherwise obtained by him as a consequence of or
through his relationship with the Company (whether before or after the date of
this Agreement), and any other information of a secret, proprietary,
confidential or generally undisclosed nature relating to the Company, its
products, customers, processes and services, including but not limited to, trade
secrets, processes, products, formulae, apparatus, techniques, know-how,
marketing and information relating to testing, research, development,
manufacturing, marketing and selling, unless such information is in the public
domain other than through disclosure by the Employee.   The Employee agrees that
the Company has exclusive property rights to all Proprietary Information and the
Employee hereby assigns all rights he might otherwise possess in any Proprietary
Information to the Company.  Except as required in the performance of his duties
to the Company, the Employee will not, at any time during or after the term of
his relationship with the Company, directly or indirectly, use, communicate,
disclose or otherwise disseminate any Proprietary Information.



            8.         Term of Agreement.  Subject to the provisions for
termination set forth below, the term of this Agreement will commence on the
Effective Date and will terminate one (1) year later (“Expiration Date”).  The
Employee’s employment will terminate prior to the expiration of the term in the
event of termination as provided below in Section 9.  After the Expiration Date,
unless the parties enter into a new written agreement or a written renewal of
this Agreement providing to the contrary, the Employee shall be considered an
employee at will, and either party will be able to terminate the employment
relationship at any time, for any legal reason or no reason, with or without
notice.



            9.         Termination.



            (a)        The Employee’s employment may be terminated if:



                        (i)         Employee dies;



2

--------------------------------------------------------------------------------

                        (ii)        Employee should be prevented because of
physical or mental disability from performing the essential functions and duties
of his position;



                        (iii)       The Company elects to terminate Employee’s
employment for any reason other than as specified in clauses (i) and (ii) above
and other than for Cause as defined below.  Should the Company terminate
employment under this subsection (iii), the Company agrees to pay Employee as
severance an amount equal to the Employee’s Salary for an additional two months
after the Termination Date as defined below in this subsection (“Severance
Benefit”).  Should the Company elect to terminate Employee’s employment under
this subsection, the Company will give the Employee written notice of
termination thirty (30) days before the anticipated date of termination
(“Termination Date”), and the termination will be effective on the Termination
Date unless the Company and the Employee agree in writing to an earlier date. 
The Severance Benefit will be payable at the same times and in the same periodic
amounts that Salary would have been payable if Employee were still employed by
the Company; or



                        (iv)       The Employee elects to terminate his
employment for any reason by giving written notice to the Company of termination
thirty (30) days before the anticipated date of termination (“Termination
Date”).  The termination will be effective on the Termination Date unless the
Company and the Employee agree in writing to an earlier date.



            (b)        Termination for Cause.  The Company may terminate the
Employee’s employment for Cause, as defined in this subsection.  For purposes of
this document, the term “Cause” shall mean (i) any willful misconduct by the
Employee that materially injures the Company; (ii) refusal to comply with the
Company’s rules or policies or to comply with a reasonable directive from the
Board or authorized officer of the Company; (iii) any material breach of this
Agreement by the Employee that is not cured by the Employee within thirty (30)
days after receiving written notice thereof from the Company; (iv) an act of
dishonesty in the Employee’s relations with the Company or any of its directors,
employees, or customers that materially injures the Company; (v) any act of
larceny, embezzlement, conversion or similar act involving the misappropriation
of Company funds in the course of the Employee’s employment; (vi) a conviction
of, or plea of not guilty or no contest to, any felony; or (vii) a failure to
meet or maintain reasonable performance standards set by the Company, provided
that the Employee has been notified of such performance standards and been given
a reasonable opportunity to meet them.   If the Company elects to terminate
employment for Cause, the Company will give written notice to the Employee
specifying the reasons, and the termination will be effective immediately upon
the Employee’s receipt of the written notice. 



            (c)        Effect of Termination.  Upon the occurrence of
termination under this Section 9, Employee’s employment will cease and, except
as specifically provided for above in Section 9(a)(iii), Employee will have no
right to any compensation except that earned through the date of termination.



            10.       Deductions.  The Employee authorizes the Company to make
such deductions and withholding from his compensation as are required by law or
as the Company deducts or



3

--------------------------------------------------------------------------------

withholds for its employees generally, which deductions will include, without
limitation, deductions for federal and state income taxes and social security.



            11.       Rights and Benefits Personal.  The rights and benefits of
the Employee under this Agreement are personal to him and no such rights or
benefits will be subject to voluntary or involuntary assignment or transfer. 



            12.       Attorney Fees.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party will be entitled to reasonable attorney fees, costs and disbursements in
addition to any other relief to which it may be entitled. 



            13.       Severability.  Whenever there is any conflict between any
provision of this Agreement and any statute, law, regulation or judicial
precedent, the latter will prevail, but in each such event the provisions of
this Agreement thus affected will be curtailed and limited only to the extent
necessary to bring them within the requirement of law.  If any part, section,
paragraph or clause of this Agreement is held by a court of proper jurisdiction
to be indefinite, invalid or otherwise unenforceable, the entire Agreement will
not fail on account thereof, but the balance of this Agreement will continue in
full force and effect unless such construction would be clearly contrary to the
intention of the parties or would be unconscionable. 



            14.       Entire Agreement; Modification; Waiver.  This Agreement
constitutes the entire Agreement between the parties pertaining to the subject
matter contained herein and supersedes all prior and contemporaneous agreements,
representations and understandings of the parties.  No supplement, modification,
or amendment of this Agreement will be binding unless executed in writing by
both parties.  No waiver of any of the provisions of this Agreement will be
deemed to or will constitute a waiver of any other provisions, whether or not
similar, nor will any waiver constitute a continuing waiver.  No waiver will be
binding unless executed in writing by the party making the waiver.



            15.       Notices.  All notices, requests, demands or other
communications required or desired to be given hereunder will be in writing and
will be personally delivered or sent by registered or certified mail, with
return receipt requested, to the following addresses:



Notice to the Company:

               

UNITED CHECK SERVICES, L.L.C.

               

15164 Dedeaux Road, Suite A

               

Gulfport, MS 39503

               

Notice to Employee:

               

WALTER REID GREEN, JR.

               

20222 Garland Street

               

Covington, LA 70435



            All notices will be deemed given upon the date of delivery in the
case of personal delivery or the date of deposit in the mails in the case of a
mailing.  Either party may specify a different address for sending a notice to
the other party. 



4

--------------------------------------------------------------------------------

            16.     Governing Law; Jurisdiction.  This Agreement will be
construed in accordance with the laws of the State of Mississippi without regard
to its principles of conflicts of law.  The Employee consents to the exclusive
jurisdiction and venue of the Mississippi state courts or the U.S. District
Courts for the District of Mississippi in any judicial proceedings relating to
this Agreement.



            17.     Assignment; Permitted Successors.  This Agreement and any of
the rights, interests or obligations hereunder may be assigned by the Company by
operation of law (including, by merger, consolidation, reorganization or
liquidation) or otherwise, but may not be assigned by Employee.  This Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties, and their respective successors and permitted assigns.



[The remainder of this page has been intentionally left blank.]

[Signature page to follow.]








5

--------------------------------------------------------------------------------

[Signature Page for Employment Agreement]



            IN WITNESS WHEREOF, this Employment Agreement has been executed as
of the date set forth above by the parties below.



WALTER REID GREEN, JR.

  /s/  Walter Reid Green, Jr.                 
Signature

  March 30, 2005                                
Date 

                      

RIVERBEND TELECOM, INC.

By:  /s/ Leon Nowalsky                       
   Signature: Leon Nowalsky, President

  March 30, 2005                                
Date






6

